Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 05-2814

                           MIRIAM CANDELARIA,

                         Plaintiff, Appellant,

                                      v.

                       JO ANNE B. BARNHART,
                 COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                   Before

                        Selya, Circuit Judge,
                  Campbell, Senior Circuit Judge,
                     and Lipez, Circuit Judge.


     Felix M. Zeno Gloro on brief for appellant.
     H.S. Garcia, United States Attorney, Jose M. Pizarros-Zayas,
Assistant U.S. Attorney, and Robert M. Peckrill, Special Assistant
U.S. Attorney, on brief for appellee.


                           September 13, 2006
           Per Curiam.   Claimant Miriam Candelaria appeals from the

district court judgment affirming the denial of Social Security

disability benefits. In the underlying administrative proceedings,

the   administrative   law   judge    (ALJ)    determined    that    claimant

suffered from the following severe impairments:             (1) depression;

(2) anxiety; and (3) a back condition.          The ALJ also specifically

determined   that   claimant's   back      condition   precluded    her   from

engaging in frequent bending or frequent overhead reaching --

nonexertional limitations. At the end of the sequential evaluation

process, the ALJ concluded that, although claimant could not return

to her past work, she (claimant) nonetheless retained the residual

functional capacity (RFC) to perform substantially the full range

of light work and that this range had not been reduced by any

nonexertional   limitations.          Using     the    Medical     Vocational

Guidelines, 20 C.F.R. Part 404, Subpart P, App. 2 (grid), as a

framework, the ALJ concluded that claimant was not disabled.

Although we reject most of claimant's arguments on appeal, we agree

with her that reliance on the grid in this case was in error.

           Where a claimant cannot return to her past work, as here,

the Commissioner bears the burden of proving the existence of other

jobs in the national economy that the claimant can perform.                See

Ortiz v. Sec'y of HHS, 890 F.2d 520, 524 (1st Cir. 1989) (per

curiam).   The grid allows the Commissioner to satisfy this burden

without having to resort to the testimony of a vocational expert


                                     -2-
(VE).    Id.   However, the use of the grid is permissible only if a

claimant's nonexertional limitations do not impose significant

restrictions on the range of work that the claimant is exertionally

able    to   perform.   Id.     In   situations    where   a   nonexertional

impairment does "significantly affect" a claimant's capacity to

perform the full range of jobs she is otherwise exertionally

capable of performing, "the [Commissioner] must carry [her] burden

of proving the availability of jobs in the national economy by

other means, typically through the use of a vocational expert."

Id. (internal quotation marks and citations omitted).

             Here, there is no question that claimant's inability to

bend frequently does not significantly affect the full range of

light work that she otherwise can perform.           The Commissioner, in

describing what nonexertional abilities are necessary to perform

the full range of light work, has stated that a person "would need

to [bend] only occasionally."        Social Security Ruling 83-14, 1983

WL 31254, at *2 (emphasis added).           Because the ALJ's findings did

not    preclude   claimant    from   such   occasional   bending   --   which

findings are supported by the non-examining RFC assessment --

claimant's limitation in this regard did not prevent reliance on

the grid.

             As for the ability to reach, the Commissioner has stated

that this ability -- which is defined as "extending the hands and

arms in any direction" -- is required "in almost all jobs" and that


                                      -3-
"[s]ignificant limitations of reaching . . . may eliminate a large

number    of    occupations          a   person      could    otherwise     do."   Social

Security Ruling 85-15, 1985 WL 56857, at *7.                          As a result, the

Commissioner has explained that "[v]arying degrees of limitations

[in reaching] would have different effects, and the assistance of

a [VE] may be needed to determine the effects of the limitations."

Id.

               Here,      the    ALJ     found    only    a   limited     restriction   on

reaching       --   i.e.,       he   found    that    claimant    was     precluded   from

frequent overhead reaching.                  Apparently, since the ALJ determined

that claimant's capacity for the full range of light work had not

been reduced by any nonexertional limitations, he implicitly had

decided    (or      had     assumed)      that     such   a   limited     restriction   on

reaching did not significantly affect this range.                         Unlike with the

issue of bending, however, the Commissioner does not cite to

anything in the regulations or rulings that would support the ALJ's

implicit decision.

               A similar case is Mondragon v. Apfel, 3 Fed. Appx. 912

(10th Cir. 2001).                In Mondragon, the ALJ had determined that

although the claimant could not return to her former work, she

nonetheless         could    perform       light     work     which   (1)   permitted   an

occasional change of position and (2) did not require "regular

overhead reaching or lifting."                     Id. at 915 (internal quotation

marks and citation omitted).                  Based on "his own impression" that


                                               -4-
most light jobs "allow for occasional change of position and do not

require regular overhead reaching," the ALJ relied on the grid to

find that the claimant was not disabled.       See id.    The Tenth

Circuit ordered a remand for the purpose of obtaining the testimony

of a VE, noting that the ALJ's "impression" that the claimant could

perform most light jobs was not supported either by such testimony

or by any other source.   Id. at 917.

           We think that the same reasoning applies here. The ALJ's

assumption (or implicit decision) that the full range of light work

would not be significantly reduced by a limited restriction on

overhead reaching may very well be correct.      However, the only

support for this assumption is, as in Mondragon, the ALJ's own

impression. In such a situation, we think that an expert's opinion

is required for an assessment of the significance of claimant's

reaching restriction.

           The judgment of the district court is vacated and the

case is remanded to that court with instructions to remand, in

turn, to the Commissioner for further proceedings consistent with

this opinion.   We express no view as to the eventual outcome of the

claim.   No costs are awarded.

           So ordered.




                                 -5-